Citation Nr: 1443591	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  12-08 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a bilateral hip disability.  

18. Entitlement to an increased compensable rating for dyshidrosis of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from September 1963 to June 1966.  He served in Vietnam from May 1965 to March 1966.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision dated in April 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.   

The April 2011 decision granted service connection for post traumatic stress disorder (PTSD) and assigned a 10 percent rating from November 5, 2010.  In December 2011, the Veteran filed a Notice of Disagreement with regard to this issue.  A Statement of the Case was issued in February 2012.  In his Substantive Appeal, the Veteran expressly indicated that he was only appealing the issues of service connection for the bilateral hip and knee disabilities and the issue of entitlement to a higher rating for the dyshidrosis of the feet.  Thus, the issue of entitlement to a higher rating for PTSD is not in appellate status.  See generally 38 U.S.C.A. § 7105 (West 2002).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issues of service connection for bilateral hip and knee disabilities and entitlement to a disability rating in excess of 10 percent for the dyshidrosis of the feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

For the entire appeal period, the service-connected dyshidrosis of the feet is shown to have required more than topical therapy, has required oral Lamisil medication for four months in the past twelve months, and at times affected more than 5 percent but less than 20 percent of the entire body area.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for the assignment of a rating of 10 percent for the service-connected dyshidrosis of the feet are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable decision, further discussion of VA's duties to notify and assist is not necessary.  


Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated zero percent disabling.  38 C.F.R. § 4.118.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Id.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Id.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  Id.

Dermatitis or eczema can also be rated as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Id.  Diagnostic Code 7804 provides for a 10 percent rating for one or two scars that are unstable and painful.  38 C.F.R. § 4.118.  Note 1 of Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Board finds that for the period of the appeal, the service-connected dyshidrosis of the feet more closely approximates the criteria for a 10 percent rating under Diagnostic Code 7806.  The evidence of record shows that the service-connected dyshidrosis of the feet requires more than topical therapy, requires oral therapy other than corticosteroids or other immunosuppressive drugs, and at times, affects 5 percent but less than 20 percent of the entire body.   

Initially, the Board notes that service connection for dyshidrosis of the feet as a residual of a fungal infection was granted in May 1970.  The May 1970 rating decision indicates that the Veteran was treated on several occasions in service for a fungus infection of the feet and other areas of the body.  It was noted that tinea pedis with secondary cellulitis had been diagnosed.  The April 1970 VA examination report shows a diagnosis of dyshidrosis of the feet with periodic secondary infections presently in remission.  Affording the Veteran the benefit of the doubt, the Board finds that current service-connected skin disability of the feet includes fungal infections and the tinea pedis and onychomycosis of the feet are part of the original service-connected skin disorder of the feet.  

A January 2011 VA examination report indicates that the Veteran reported that he had been treated with antifungals while in service.  He stated that he had constant redness, scaling with blisters on the feet, and itching.  He stated that he has not sought a dermatology evaluation in the past, he denied current treatment, and he stated that he just lived with it.  The Veteran stated that he had a constant itch, irritation, and a burning sensation when the symptoms flared.  He reported that ambulation was painful and wearing shoes exacerbated the symptoms.  The Veteran denied using OTC creams or ointments.  He reported that the symptoms of scaling of the feet and web spaces and pruritus with papules were constant.  

Physical examination revealed that the total body area affected was greater than 5 percent but less than 20 percent.  Examination of the bilateral feet revealed plantar scaling in the moccasin distribution consistent with tinea pedis chronic, and there was scaling and mild maceration in the web spaces.  The toenails revealed yellow discoloration with mild sub fungal debris.  There was no evidence of vesicles or primary dermatitis of the feet.  The diagnosis was chronic tinea pedis with active disease dyshidrosis with acute dermatitis.  

The examiner noted that the Veteran admitted that he has not sought dermatology intervention for his service-connected skin disease of his feet, but the Veteran was scheduled at that time for an appointment at the VA dermatology department for evaluation and treatment.  The examiner noted that the Veteran had active tinea pedis and by history, although not active at the time of the examination, dyshidrosis which can have a course characterized by intermittent flares. The examiner noted that the etiology of dyshidrosis is idiopathic and occasionally related to the underlying atopy.  The examiner noted that in this case, there was no biopsy to confirm nor exclude the diagnosis of dyshidrosis and based on clinical examination, the primary diagnosis is chronic active tinea pedis.  

The July 2012 VA examination report indicates that the Veteran had diagnoses of dyshidrotic eczema, tinea pedis, and onychomycosis.  The Veteran reported experiencing intermittent scaling, maceration, and pruritus of both feet that had its onset in service and has continued since service.  It was noted that the Veteran had been formally evaluated by dermatology in September 2011.  The diagnosis was tinea pedis and onychomycosis.  The Veteran was prescribed a course of Lamisil, 250 milligram, orally, for a total of four months and he was prescribed topical Lamisil cream and urea cream to be applied to the feet and nails.  Currently, the Veteran noted improvement.  

The report noted that the Veteran did not have any scarring or disfigurement of the face, neck, or head due to the service-connected disability.  He did not have any systemic manifestations such as fever, weight loss, or hypoproteinemia.  The report indicates that the Veteran has been treated with oral and topical medicines in the past 12 months.  It was noted that he was not treated with systemic corticosteroids or other immune suppressive medications, but he was treated with other oral medications on a constant or near constant basis and this included Lamisil, 250 milligrams daily.  He was treated with topical cream, Lamisil cream, on a constant or near constant basis.  

Physical examination revealed that the portion of the skin affected was under 5 percent of the total body area and did not affect any exposed areas.  The left great toenail had yellow discoloration and thickened appearance in the proximal nail fold with evidence of healthy tissue and appearance, and all other toenails appeared healthy without evidence of onychomycosis.  The bilateral feet were without primary eruptions with no scaling, web space maceration, or primary eruptions.  The examiner indicated that the skin condition did not impact the Veteran's ability to work.    

The Board finds that for the period of the appeal, the service-connected dyshidrosis of the feet more closely approximates the criteria for a 10 percent rating under Diagnostic Code 7806.  The evidence of record shows that the service-connected skin disability of the feet affects greater than 5 percent but less than 20 percent of the total body area affected upon VA examination in January 2011.  While the evidence of record shows that the service-connected skin disorder affected less than 5 percent of the total body area upon VA examination in July 2012, the evidence of record shows during this time period, the service-connected dyshidrosis of the feet required more than topical therapy and requires oral therapy other than corticosteroids or other immunosuppressive drugs.  The VA dermatology treatment records and the July 2012 VA examination report indicates that in September 2011, the Veteran was prescribed a course of Lamisil, 250 milligram, orally, for a total of four months and he was prescribed topical Lamisil cream and urea cream to be applied to the feet and nails.  

Thus, the Board finds that for the time period of the appeal, the disability picture for the service-connected skin disability of the feet more closely approximates the criteria for a 10 percent rating under the provisions of Diagnostic Codes 7806, since the service-connected disability requires more than topical treatment and at times, the skin disorder affects at least 5 percent but less than 20 percent of the entire body.  The claim for an increased rating is granted to that extent.  

The issue of entitlement to a disability rating in excess of 10 percent for the service-connected dyshidrosis of the feet is addressed in the remand portion of the decision.  


ORDER

A 10 percent disability rating for the service-connected dyshidrosis of the feet is granted.


REMAND

The Veteran contends that he has bilateral hip and knee disabilities due to his military service.  He asserts that his problems with his hips and knees started when he was parachuting in Vietnam.  The Veteran states that most of the 32 jumps he made were rough landings.  He states that his legs have bothered him since he got out of the Army but he was trained not to complain and to continue even in pain.  The Veteran indicates that the philosophy was that paratroopers did not complain about getting hurt in a jump and the only time a paratrooper went to the aid station was if he was were carried on a stretcher or in a body bag.  See the March 2012 VA Form 9.  

Service records show that the Veteran served with the 82nd Airborne Division.  He served in Vietnam from May 1965 to March 1966 and was awarded a Vietnam Service Medal and a Parachute Badge.  The records indicate that the Veteran went through airborne training in May 1964.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed bilateral hip and knee disabilities and to obtain an opinion as to whether the claimed disabilities are related to active service.  38 U.S.C.A. § 5103A(d).  

Review of the record shows that in the July 2014 brief on appeal, the Veteran's representative argued that the Veteran should be afforded another VA skin examination since his service-connected skin disorder of the feet was last examined in July 2012, two years prior.  The record shows that the Veteran began treatment for his skin disorder of the feet after the first VA examination in 2011.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the service-connected disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the claimed bilateral hip and knee disabilities and the service-connected skin disorder of the feet.  

The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  The Veteran also should be informed that he may submit evidence to support his claim including any evidence of in-service treatment for his claimed disability. 

The RO should obtain the VA treatment records for treatment of the claimed bilateral hip and knee disabilities and the service-connected skin disorder of the feet dated from August 2012.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for the claimed bilateral hip and knee disabilities and the service-connected skin disorder of the feet.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim. 

If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file. 

2.  Obtain any pertinent VA treatment records showing treatment for the claimed bilateral hip and knee disabilities and the service-connected skin disorder of the feet from the VA Healthcare System dated from August 2012 to the present. 

3.  After obtaining any records requested above, schedule the Veteran for a VA examination in order to determine to determine nature and likely etiology of the claimed bilateral hip and knee disabilities.  The claims folder must be made available to the examiner for review in connection with the examination.

All appropriate tests and studies should be accomplished including x-ray examination with all results made available to the examiner prior to the completion of the report.  All clinical findings should be reported in detail.  The examiner should report all current diagnoses pertinent to the knees and hips.   

After examining the Veteran and reviewing the relevant evidence in the claims file, the VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current knee and/or hip disability is due to injury or other event of the Veteran's period of active service. 

The examiner should comment on the Veteran's lay report of having problems with his hips and knees starting when he was parachuted in Vietnam, as most of the 32 jumps he made were rough landings, and his legs have bothered him since he got out of the Army.  Service records show that the Veteran served with the 82nd Airborne Division, he was awarded a Vietnam Service Medal and a Parachute Badge, and he underwent airborne training. 

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.
 
4.  After obtaining any records requested above, schedule the Veteran for a VA skin disorders examination in order to determine the severity of the service-connected dyshidrosis of the feet.  If such examination cannot be conducted during a period of flare-up of the skin disorders, the examiner should record a detailed clinical history referable to the manifestations.   The Veteran's VA claims folder should be made available to the examiner for review in connection with the examination.  Any indicated testing should be performed. 

The examiner should report the measurement of the percentage of the entire body and the exposed areas affected by the service-connected skin disorder of the feet.  The examiner should report whether systemic therapy such as corticosteroids or other immunosuppressive drugs is required; and if so, the total duration required over the past 12 months. 

The examiner should report whether the service-connected dyshidrosis of the feet results in scarring.  If so, the examiner should report the location and size (length and width measured in inches or square centimeters) of the scars; whether the scar is deep (associated with underlying soft tissue damage) or superficial; causes limited motion; unstable (frequent loss of covering over the scar); painful on examination; or causes limitation of function of the affected part.  The examiner should report the area or areas affected by the scars in square inches or centimeters.  Scars in widely separated areas such as on two or more extremities should be measured separately. 

A rationale should be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and identify any applicable medical treatises referenced.

5.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


